Title: From Thomas Jefferson to David Humphreys, 7 May 1786
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Paris May 7. 1786.

My stay in London having been considerably longer than I had expected, I did not arrive in this place till the last day of April. I found here your kind letter of the 4th. of that month acknoleging much more than they deserved, my little attentions to you. Their only merit was their being faithful testimonies of a sincere regard for you. The obligations have in fact been on my side, and I shall ever consider it as such. I sincerely wish that on your arrival in America your own preference may be gratified by an appointment on that side of the water to which your inclinations lead you. I have received the books and papers you mention and will undertake to have finished what you left undone of the medals, or at least will proceed in it, till the matter shall be put into better hands. My principal object in my journey to London was accomplished by arrangements with Portugal. They are almost exactly in the terms of those with Prussia, except that the general license to trade is restrained to those places where any foreign nation is admitted. The Tripoline offered peace for 30,000 guineas for Tripoli, and as many for Tunis. Calculating on this scale Marocco should ask 60,000, and Algiers 120,000. England declines all arrangement with us. They say their commerce is so necessary to us that we shall not deny it to ourselves for the sake of the carrying business. As the only trade they leave us is that with Great Britain immediately and this is a losing one, I hope we shall shew them we have sense and spirit enough to suppress that, or at least to exclude them from any share in the carriage of our commodities. Their spirit towards us is deeply hostile, and they seem as if they did not fear a war with us. Should such an event become necessary, we have need of only one resolution to place us on sure ground. That is to abandon that element where they are strong and we nothing and to decide the contest on terra firma where we have all to gain and can lose nothing. The death of the king of Prussia is constantly expected. Perhaps that event may bring on a general broil. I am too lately returned here to be able to give you any of the news of the place. I shall hope to hear from you soon and often, and am with sincere esteem Dear Sir Your friend & servt.,

Th: Jefferson

